Name: Commission Regulation (EU) NoÃ 822/2010 of 17Ã September 2010 amending Regulation (EC) NoÃ 198/2006 implementing Regulation (EC) NoÃ 1552/2005 of the European Parliament and of the Council on statistics relating to vocational training in enterprises, as regards the data to be collected, the sampling, precision and quality requirements Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  employment;  business classification;  communications;  labour market
 Date Published: nan

 18.9.2010 EN Official Journal of the European Union L 246/18 COMMISSION REGULATION (EU) No 822/2010 of 17 September 2010 amending Regulation (EC) No 198/2006 implementing Regulation (EC) No 1552/2005 of the European Parliament and of the Council on statistics relating to vocational training in enterprises, as regards the data to be collected, the sampling, precision and quality requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1552/2005 of the European Parliament and of the Council of 7 September 2005 on statistics relating to vocational training in enterprises (1), and in particular Articles 7(3), 8(2) and 9(4) thereof, Whereas: (1) Regulation (EC) No 1552/2005 establishes a common framework for the production of European statistics on vocational training in enterprises. (2) Commission Regulation (EC) No 198/2006 of 3 February 2006 implementing Regulation (EC) No 1552/2005 of the European Parliament and of the Council on statistics relating to vocational training in enterprises (2) defines the specific data to be collected with respect to the training and non-training enterprises and to the different forms of vocational training, the sampling and precision requirements, the quality requirements for the data to be collected, the structure of the quality reports. (3) Following the entry into force of Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 (3), detailed NACE Rev.2 and size categories into which the results can be broken down should be adopted. (4) The Commission should define the specific data to be collected with respect to the training and non-training enterprises and to the different forms of vocational training. (5) Implementing measures concerning the quality requirements for the data to be collected and transmitted for European statistics on vocational training in enterprises, the structure of the quality reports and any measures necessary for assessing or improving the quality of the data should be adopted. (6) Regulation (EC) No 452/2008 of the European Parliament and of the Council of 23 April 2008 concerning the production and development of statistics on education and lifelong learning (4) defines a new statistical instrument on the participation of adults in lifelong learning. (7) In light of the information to be made available through Regulation (EC) No 452/2008 as well as of the need to improve the quality of the results on vocational training in enterprises and lower the statistical burden on enterprises, it is appropriate to modify the codification scheme, sampling, precision and quality requirements. (8) Regulation (EC) No 198/2006 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II, III and V to Regulation (EC) No 198/2006 are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 255, 30.9.2005 p. 1. (2) OJ L 32, 4.2.2006, p. 15. (3) OJ L 393, 30.12.2006, p. 1. (4) OJ L 145, 4.6.2008, p. 227. ANNEX 1. Annex I to Regulation (EC) No 198/2006 is replaced by the following: ANNEX I VARIABLES Note to the table: The values core  and key  in the column variable group  are explained in Annex III. The value ID  means that the variable is an identification variable  (no missing allowed). In the column variable type  the value QL  refers to Qualitative variable  of type Yes/No, QM  to Qualitative variable  with multiple categories as described in the table and QT  refers to Quantitative variable . CVT stands for Continuing Vocational Training. NACE refers to economic activity according to NACE Rev 2. 1. Variables to be collected from all enterprises: sample characteristics Variable name Variable group Variable type Variable description COUNTRY ID Country code REGION ID Region identification NUTS  level 1 REFYEAR ID Reference year RESPID ID Enterprise ID RESPWEIGHT ID Weighting factor Two decimal positions  use .  as decimal separator RESPEXTRA1 ID Extra variable 1 (see Annex III) RESPEXTRA2 ID Extra variable 2 (see Annex III) RESPEXTRA3 ID Extra variable 3 (see Annex III) SP_NACE ID Sampling plan economic activity category SP_SIZE ID Sampling plan size group SP_NSTRA ID Sampling plan  Number of enterprises in the stratum defined by NACE_SP and SIZE_SP, i.e. the population SP_N ID Sampling plan  Number of sampled enterprises from the sample-frame in the stratum defined by NACE_SP and SIZE_SP SP_SUB ID Sub-sample indicator, shows if enterprise belongs to sub-sample N_RESPST ID Number of responding enterprises in the stratum defined by NACE_SP and SIZE_SP N_EMPREG ID Number of persons employed according to the register INTRESP ID Response indicator (sampling unit type) INTMETHOD ID Data collection mode INTLANG ID Language of data collection 2. Variables to be collected from all enterprises: background data Variable name Variable group Variable type Variable description A1 Core QL Actual NACE CODE A2tot Core QT Total number of persons employed on 31 December of the reference year A2m QT Total number of males employed on 31 December of the reference year A2f QT Total number of females employed on 31 December of the reference year A3 Key QT Total number of persons employed on 31 December of the previous year A4 Key QT Total number of hours worked in the reference year by persons employed A5 Key QT Total labour costs (direct + indirect) of all persons employed in the reference year A6 QL Introduction of any new or significantly new improved products or services or methods of producing or delivering products and services during the reference year. 3. Variables to be collected from all enterprises: CVT strategies Variable name Variable group Variable type Variable description A7 QL Own or shared training centre A8 QL Person or unit within the enterprise with responsibility for the organisation of CVT A9 QL Assessment of future skill needs of the enterprise A10 QM Reaction to future needs through Continuing vocational training of current staff Recruitment of new staff with the suitable qualifications, skills and competences Recruitment of new staff combined with specific training Internal reorganisation to better use existing skills and competences A11a QM Reviews of future skill and training needs of individual employees Yes, mainly by way of structured interviews Yes, but mainly by way of other methods No A11b QM The reviews of future skill and training needs of individual employees focus on: Occupations or groups of occupations Skills and competences Working tasks and activities Formal qualifications A12 QM Skills and competences important in the next few years General IT skills IT professional skills Management skills Team working skills, customer handling skills, social skills Problem solving skills Office administration skills Foreign language skills Technical, practical or job-specific skills Oral or written communication skills Numeracy and/or literacy skills None of these Do not know A13 QL Planning of CVT in the enterprise lead to a written training plan or programme A14 QL Annual training budget, which includes provision for CVT A15 QL National, sector or other agreements between the social partners, which cover the provision of CVT A16a QL Staff representatives/committees involved in the management process of continuing vocational training A16b QM Aspects covered by staff representatives/committees Objective setting of training Establishing criteria for the selection of participants or specific target groups Form/type of training (e.g. internal/external courses; other forms such as guided on-the-job training) Content of training Budget for training Selection of external training providers Evaluation/assessment of training outcomes A17 QM Sources of information about CVT Public information centres/services and authorities Private training providers Personnel/staff representatives Others Do not use any such source of information 4. Variables to be collected from all enterprises: CVT characteristics Variable name Variable group Variable type Variable description B1a Core QL Provision of internal CVT courses in the reference year B1b Core QL Provision of external CVT courses in the reference year B2a Core QL Provision of guided on-the-job training in the reference year QT Number of participants in guided on-the-job training B2b Core QL Provision of job rotation in the reference year QT Number of participants: job-rotation, exchanges, secondments or study visits B2c Core QL Attendance at conferences/workshops in the reference year QT Number of participants in conferences/workshops B2d Core QL Participation in learning and quality circles in the reference year QT Number of participants in learning or quality circles B2e Core QL Planned training by self-directed learning/e-learning in the reference year QT Number of participants in self-directed learning/e-learning B3 QL Provision of CVT courses in the year before the reference year B4 QL Provision of other forms of CVT in the year before the reference year B5a QL Existence of CVT contributions in the reference year QT Amount of contributions CVT (in euros) B5b QL Existence of CVT receipts in the reference year QT Amount of receipts CVT (in euros) B6 QM Measures the enterprise benefits from Tax incentives (tax allowances, tax exemptions, tax credits, tax relief, tax deferrals) Receipts from training funds (national, regional, sector) EU subsidies (e.g. European Social Fund) Government subsidies Other sources None of these The following sections 5 and 6 shall be addressed to enterprises providing CVT courses in the reference year [(B1a or B1b) = YES]. Section 7 shall be addressed to all training enterprises in the reference year, i.e.:  enterprises providing CVT courses in 2010 [(B1a or B1b) = YES], or  enterprises providing other forms of CVT [(B2a or B2b or B2c or B2d or B2e) = YES]. Section 8 shall be addressed to non-training enterprises. 5. Variables to be collected from enterprises which provided CVT courses: CVT participants, subjects and providers Variable name Variable group Variable type Variable description C1tot Key QT Total number of CVT course participants C2m QT Number of CVT course participants  males C2f QT Number of CVT course participants  females C3tot Key QT Paid working time (in hours) spent on all CVT courses C3i QT Paid working time (in hours) for internal CVT courses C3e QT Paid working time (in hours) for external CVT courses C4 QT Share of training hours spent on obligatory courses for health and safety at work C5 QL Subjects covered General IT skills IT professional skills Management skills Team working skills, customer handling skills, social skills Problem solving skills Office administration skills Foreign language skills Technical, practical or job-specific skills Oral or written communication skills Numeracy and/or literacy skills None of these C5Main QL Main subject (with respect to volume of training hours) C6 QL Providers (external courses) Schools, colleges, universities and other higher education institutions Public training institutions (financed or guided by the government; e.g. adult education centre) Private training companies Private companies whose main activity is not training Employers associations, chambers of commerce, sector bodies Trade unions Other training providers C6Main QL Main provider (with respect to volume of training hours) 6. Variables to be collected from enterprises which provided CVT courses: CVT costs Variable name Variable group Variable type Variable description C7a QL Existence of fees QT CVT course costs  fees and payments for courses for employees (in euros) C7b QL Existence of travel costs QT CVT course costs  travel and subsistence payments (in euros) C7c QL Existence of labour costs of internal trainers QT CVT course costs  labour costs of internal trainers (in euros) C7d QL Existence of costs of training centre and teaching materials etc. QT CVT course costs  training centre, or rooms and teaching materials for CVT courses (in euros) C7sub QL Existence of Sub-total only  (no sub-categories) Key QT CVT costs sub-total (in euros) PAC Key QT Personal absence cost  to be calculated (PAC=C3tot*A5/A4 in euros) C7tot Key QT Total cost CVT  to be calculated (C7sub + B5a  B5b (in euros) 7. Variables to be collected from enterprises which provided CVT courses or other forms of CVT: CVT quality, outcomes and difficulties Variable name Variable group Variable type Variable description D1 QM Aspects considered to ensure the quality of CVT Certification of external providers (e.g. use of national registers) Continuous training of internal trainers Continuing vocational training and certification is based on national/sector recognised standards or frameworks Others No particular aspect considered D2a QM Assessment of the outcomes of CVT activities Yes, for all activities Yes, for some activities No, proof of participation is sufficient D2b QM Methods of assessment Certification after written or practical test Satisfaction survey amongst participants Assessment of participants behaviour or performance in relation to training objectives Assessment/measurement of the impact of training on performance of relevant departments or the whole enterprise Other D3 QM Factors limiting CVT provision in the reference year No limiting factor: level of training provided was appropriate to the enterprises needs Recruitment of individuals with the required qualifications, skills and competencies Difficulties in assessing training needs in the enterprise Lack of suitable offerings of CVT courses in the market High costs of CVT courses Higher focus on IVT provision than on CVT Major efforts in CVT realised in recent years Limited time available for staff to participate in CVT Other reasons 8. Variables to be collected from non-training enterprises: reasons for the non-provision of CVT activities Variable name Variable group Variable type Variable description E1 QM Reasons for not providing CVT in the reference year The existing qualifications, skills and competences were appropriate to the current needs of the enterprise Recruitment of individuals with the required qualifications, skills and competencies was preferred Difficulties in assessing training needs in the enterprise Lack of suitable offerings of CVT courses in the market High costs of CVT courses Higher focus on IVT provision than on CVT Major efforts in CVT realised in recent years No time available for staff to participate in CVT Other reasons 9. Variables to be collected from all enterprises: IVT Variable name Variable group Variable type Variable description F1tot Core QT Total number of IVT participants in the enterprise during the reference year F2 QM Reasons for providing IVT (if F1Tot > 0) To qualify future employees according to the needs of the enterprise To choose the best apprentices for future employment after completion of initial vocational training To avoid possible mismatch with enterprise needs in case of external recruitment To make use of the productive capacities of IVT participants already during their initial vocational training Other (e.g. to make the enterprise more attractive to potential staff) Optional variables Member States can transmit complementary variables to the Commission (Eurostat) on an optional basis in a harmonised format as described in the European Union Manual  referred to in Article 8.; 2. Annex II to Regulation (EC) No 198/2006 is replaced by the following: ANNEX II SAMPLE 1. Business registers referred to in Regulation (EC) No 177/2008 of the European Parliament and of the Council of 20 February 2008 establishing a common framework for business registers for statistical purposes (1) shall be taken as the main source of the sampling frame. A nationally representative stratified probability sample of enterprises shall be taken from this frame. 2. The sample shall be stratified by NACE Rev.2 and size category according to the following minimum specification:  20 NACE Rev.2 categories [B, C10-C12, C13-C15, C17-C18, C19-C23, C24-C25, C26-C28 and C33, C29-C30, C16+C31-32, D-E, F, G(45), G(46), G(47), I, H, J, K(64,65), K(66), L+M+N+R+S],  Member States can cover other sectors and use additional categories for the stratification (e.g. O, P, and Q) on an optional basis,  3 enterprise size categories, according to their number of persons employed: (10-49) (50-249) (250 and more) for countries with fewer than 50 million inhabitants,  6 enterprise size categories, according to their number of persons employed: (10-19) (20-49) (50-249) (250-499) (500-999) (1 000 and more) for Member States with 50 million inhabitants and more. 3. A sample size shall be calculated to assure a maximum half-length of the 95 % confidence interval of 0,2 for the estimated parameters, which are a proportion of training enterprises  (after allowance for the non-response rate in the sample) for each of the 60 stratified elements identified above (120 stratified elements for Member States with 50 million inhabitants and more). 4. The following formula may be used in determining the sample size: nh = 1/[c2 Ã  teh + 1/Nh] / rh Where: rh = the anticipated response rate in the stratum cell, h c = maximum length of half the confidence interval teh = the anticipated proportion of training enterprises in the stratum cell, h Nh = the total number of enterprises (training and non-training) in the stratum cell, h 3. Annex III to Regulation (EC) No 198/2006 is replaced by the following: ANNEX III Imputation principles and record weighting Countries shall take all appropriate measures to reduce item and unit non-response. Prior to imputation countries shall make all reasonable efforts to use other data sources. Core variables, for which no missing value shall be accepted, nor imputation permitted are:  A1, A2tot, B1a, B1b, B2a(QL), B2b(QL) B2c(QL), B2d(QL) B2e(QL), F1tot. Key variables, for which every effort should be made to avoid missing values and for which imputation is recommended are:  A3, A4, A5, C1tot, C3tot, C7sub, C7tot, PAC. Imputation for item non-response shall be recommended within the following general limits: 1. When a record contains less than 50 % of variables presented then this record shall normally be considered as a unit non-response. 2. For a single NACE Rev.2/size cell imputations shall not be allowed if more than 50 % of the responding enterprises have missing data for more than 25 % of the quantitative variables. 3. For a single NACE Rev.2/size cell, no imputation shall be performed on a quantitative variable if the proportion of responding enterprises for that particular variable is less than 50 %. 4. For a single NACE Rev.2/size cell, no imputation shall be performed on a qualitative variable if the proportion of responding enterprises for that particular variable is less than 80 %. Quantitative and qualitative variables are identified in Annex I. Member States shall calculate and transmit a weight to be applied to each data record together with any auxiliary variables, which may have been used in the calculation of this weight. These auxiliary variables should be recorded as the variables RESPEXTRA1, RESPEXTRA2, RESPEXTRA3 as necessary. The methodology adopted for establishing the weights shall be detailed in the quality report.; 4. Annex V to Regulation (EC) No 198/2006 is replaced by the following: ANNEX V QUALITY REPORT FORMAT Member States shall submit quality reports to be written according to a standard quality-reporting format provided by the Commission (Eurostat). A copy of the national questionnaire shall accompany the quality report. 1. RELEVANCE Implementation of the survey and the degree to which statistics meet current and potential users needs. This covers a description of users and their individual needs as well as an evaluation of to what degree these needs have been satisfied. 2. ACCURACY 2.1. Sampling errors This covers:  Description of the sample design and the realised sample.  Description of the calculation of the final weights including non-response model and auxiliary variables used, estimator used, e.g. Horvitz-Thompson estimator, variance of the estimates according to the sample strata, variance estimation software, in particular, a description of the auxiliary variables or information used should be reported in order to recalculate the final weights within Eurostat since it is needed for variance estimation.  In case of non-response analysis, a description of the biases in the sample and results. Tables to be provided (broken down by NACE Rev.2 and size classes according to the national sampling plan):  Number of enterprises in the sampling frame.  Number of enterprises in the sample. Tables to be provided (broken down by NACE Rev.2 and size classes according to the national sampling plan, however allocation according to the observed enterprise characteristics):  Coefficients of variation (2) for the following key statistics.  Total number of persons employed, total number of enterprises that provided CVT, ratio of the total number of enterprises that provided CVT to the total number of enterprises.  Total number of enterprises that provided CVT courses, ratio of the total number of enterprises that provided CVT courses to the total number of enterprises.  Total number of persons employed in enterprises that provided CVT, total number of participants in CVT courses, ratio of the total number of participants in CVT courses to the total number of persons employed, ratio of the total number of participants in CVT courses to the total number of persons employed in enterprises that provided CVT.  Total costs of CVT courses.  Total number of enterprises providing IVT, total number of participants in IVT, ratio of the total number of enterprises providing IVT to the total number of enterprises. 2.2. Non-sampling errors 2.2.1. Coverage errors This covers:  Description of the register used for sampling and its overall quality, information included in the register, and its updating frequency.  Errors due to the discrepancies between the sampling frame and the target population and sub-populations (over-coverage, under-coverage, misclassifications).  Methods used to obtain this information and notes on the processing of misclassifications. Tables to be provided (broken down by NACE Rev.2 and size classes according to the national sampling plan, however allocation according to the observed enterprise characteristics):  Number of enterprises.  Ratio of the number of enterprises for which the observed strata equals the sampling strata. 2.2.2. Measurement errors Where appropriate an assessment of errors that occurred at the stage of data collection due for example to:  The questionnaire design (results of pre-tests or laboratory methods; questioning strategies).  Reporting unit/respondent considering the data collection mode used (e.g. problems and strategies to find the appropriate respondent(s) in the enterprise, memory problems, errors when filling the forms, assistance to the respondent). This includes a description and assessment of measures taken to assure the high quality of the information related to participants  and to assure that participant events  were not collected.  Existence/use of relevant information systems and administrative records in the enterprise, e.g. correspondence between the administrative and survey concept (reference period, availability of individual data).  Methods used to reduce this kind of errors, problems with the questionnaire as a whole or with single questions. 2.2.3. Processing errors This covers a description of the data editing process such as processing system and tools used, errors due to coding, editing, weighting or tabulation, quality checks at macro/micro level and corrections/failed edits. 2.2.4. Non-response errors This covers an assessment of unit non-response and item non-response and a description of the measures undertaken regarding re-contacts  as well as:  Full report on imputation procedures including methods used for imputation and/or re-weighting.  Methodological notes and results of non-response analysis or other methods to assess the effects of non-response. Tables to be provided (broken down by NACE Rev.2 and size classes according to the national sampling plan, however allocation according to the observed enterprise characteristics):  Unit response rates (3).  Item response rates (4) for the following with respect to all respondents: total number of hours work as a function of all respondents and total labour cost as a function of all respondents.  Item response rates for the following with respect to enterprises offering CVT courses:  Total number of participants in courses, males, females as a function of enterprises offering CVT courses.  Total number of hours on CVT courses as a function of enterprises offering CVT courses, number of hours on CVT courses managed internally and externally as a function of enterprises offering CVT courses.  Total costs of CVT courses as a function of enterprises offering CVT courses.  Item response rates for the following with respect to enterprises offering IVT: Total number of participants in IVT as a function of enterprises offering IVT. 3. TIMELINESS AND PUNCTUALITY This covers a table of dates when each of the following phases of the project started and ended such as fieldwork (considering the different data collection modes), reminders and follow-up, data checking and editing, further validation and imputation, non-response survey (as appropriate) and estimations as well as data transmission to Eurostat and dissemination of national results. 4. ACCESSIBILITY AND CLARITY This covers the type of results sent to enterprises, a dissemination scheme of results and a copy of any methodological documents relating to the statistics provided. 5. COMPARABILITY This covers the deviations from the standard European questionnaire and definitions provided in the manual referred to in Article 8 and a description of links done with other statistical sources (use of certain data available in registers, survey linked to another national survey). 6. COHERENCE This covers a comparison of statistics for the same phenomenon or item from other surveys or sources and an assessment of coherence with structural business statistics for the number of persons employed as a function of NACE Rev.2 and Size Group. Tables to provide (broken down by NACE Rev.2 and size classes according to the national sampling plan, however allocation according to the observed enterprise characteristics):  Number of persons employed from structural business statistics and number of persons employed from CVTS.  Percentage of differences (SBS  CVTS)/SBS. 7. COST AND BURDEN This covers an analysis of the burden and benefit at national level through, for example, a consideration of average time for answering to each questionnaire, problematic questions and variables, variables most/least useful in describing CVT at national level, estimated or actual satisfaction level of data users at national level, difference of burden between for small and large enterprises and efforts made to reduce burden. (1) OJ L 61, 5.3.2008, p. 6.; (2) The coefficient of variation is the ratio of the square root of the variance of the estimator to the expected value. It is estimated by the ratio of the square root of the estimate of the sampling variance to the estimated value. The estimation of the sampling variance must take into account the sampling design and changes of strata. (3) The unit response rate is the ratio of the number of in scope respondents to the number of questionnaires sent to the population selected. (4) The item response rate for a variable is the ratio of the number of available data to the number of available and missing data (equal to the number of in scope respondents).